           Case 21-32291 Document 6 Filed in TXSB on 07/08/21 Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                    §
 In re:                                             §   Chapter 11
                                                    §
 NB LOFT VUE DST,                                   §   Case No. 21-32292
                                                    §
                          Debtor.                   §
                                                    §

   NOTICE OF DESIGNATION AS COMPLEX CHAPTER 11 BANKRUPTCY CASE

          On July 6, 2021, the above-captioned debtor and debtor in possession (the “Debtor”) filed

its voluntary petition for relief under title 11 of the United States Code in the United States

Bankruptcy Court for the Southern District of Texas. The undersigned proposed counsel believes

that this chapter 11 case qualifies as a complex chapter 11 case because:

           X     The Debtor has total debt of more than $10 million;

           __    There are more than 50 parties in interest in this case;

                 Claims against the Debtor are publicly traded;

                 Other.
         Case 21-32291 Document 6 Filed in TXSB on 07/08/21 Page 2 of 3




       WHEREFORE, the Debtor respectfully requests that the Court (a) enter an order in

substantially the form attached hereto and (b) grant the Debtor such other and further relief to

which they may show themselves justly enriched.

       RESPECTFULLY SUBMITTED this 8th day of July, 2021.


 MUNSCH HARDT KOPF & HARR, P.C.                   TUCKER ELLIS LLP

 By: /s/ Thomas Berghman                          By:    /s/ Thomas R. Fawkes
 John D. Cornwell                                 Thomas R. Fawkes (admitted pro hac vice)
 Texas Bar No. 24050450                           233 S. Wacker Dr., Suite 6950
 Thomas D. Berghman, Esq.                         Chicago, Illinois 60606
 Texas Bar No. 24082683                           Telephone: (312) 256-9425
 700 Milam St., Ste. 2700                         Facsimile: (312) 624-6309
 Houston, Texas 77002                             thomas.fawkes@tuckerellis.com
 Telephone: (713) 222-1470
 Facsimile: (713) 222-1475
 jcornwell@munsch.com
 tberghman@munsch.com

 Proposed Counsel to the Debtor                   Proposed Counsel to the Debtor and Debtor
 and Debtor in Possession                         in Possession
            Case 21-32291 Document 6 Filed in TXSB on 07/08/21 Page 3 of 3




                                   Certificate of Accuracy

       Pursuant to Local Rule 9013-1(i), I certify that the foregoing statements are true and
accurate to the best of my knowledge, information, and belief.

                                                   /s/ Thomas Berghman
                                                   Thomas D. Berghman, Esq.



                                    Certificate of Service

       I hereby certify that on July 8, 2021, a true and correct copy of the foregoing document
was served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                                   /s/ Thomas Berghman
                                                   Thomas D. Berghman, Esq.




4837-3979-4417v.1
